Per Curiam:
While the embarrassment in which the plaintiff finds himself is apparent, and seems not to proceed from any fault of his own, it is not necessary for the protection of his rights to sanction any such irregular procedure as to permit the “ withdrawal ” of a complaint duly served in the action. Furthermore, the learned justice at Special Term was entirely correct in refusing to grant an indefinite extension of time within which to serve the complaint which is now sought to be withdrawn, for this might have been tantamount to attempting to extend the operation of the Statute of Limita*882tions. (Mercantile National Bank ' v. Corn Exchange Bank, 68 Hun, 95.) If the complaint which was served was in form unsatisfactory to the plaintiff, it could have been amended. If the time to amend expired it would have been open to the plaintiff at any time, upon sufficient cause shown, to have the default opened and permission granted to serve an amended complaint. Furthermore, if prior to the time when the plaintiff was in a position to prepare and serve such an amended complaint the defendants sought unreasonably to bring about a determination of the action, it would be open to the plaintiff to make a motion for a stay of proceedings. The orders appealed from should be affirmed but, under the circumstances, without costs. Present —■ Clarke, P. J., Dowling, Smith, Page and Shearn, JJ. Orders affirmed, without costs.